Jan 28, 2049

%

Case

un AM GORIOR MOCCRRAR. No. 7976 P.

wd

 

JEANNIE SWEEZY DOCKET NOt 45209-D

VERSUS | os is JUDICIAL DISTRICT COURT
EARL HENDRIX, IR., _ BARISH OF WEST BATON: ROUGE
PROGRESSIVE MOUNTAIN INS. CO. STATE OF LOUISIANA
PERFORMANCE PETERBILT

OF TALLAHASSER, LEC.

‘SENTRY SELECT INS: cO.,
‘JOHN DOE; AND STATE FARM

WHTWAL AUTOMOBILE: INE. CO.

SEA SH ARH eR REEL de ENE E HE EELS ARO R EE EEE DAW EEE PEERED ,
AFFIDAVIT OF LONG-ARM SERVICE. ..

STATE OF LOUISIANA.

PARISU-OF LAFAYETTE - - 2 : s

Réfore me, the he undersigned Notary Public, PERSONALLY CAME AND D APPRARED:
SUZANNESTARR
who first being vs worn, deposad, and suid:
1) ThatT am a Paralegal at Gordon McKernan injury Atlomays;

X That T mailed the Citation with 4 Copy of the Petition for Damages reczived from
_ the 18" Judicial District Clerk of Court for West Baton Rouge Parish, Lonisisaa in
the matier - entitled “JEANNIE SWEEZY:‘V. BARU. HENDRIX, Jk,
PROGRES SIVE MOUNTAIN INS. CO., PERFORMANCE PETERBILT ‘OF
TALLAHASSEE, LLG, SENTRY: SELECT INS, CO., JOHN DOE, AND:STATE
FARM MUTUAL AUTOMOBILE INS; CO.” bearing Docket No, 45209- 5 Bled
on May 28, 2019 to defendant, EARL HENDRIX, JR, on of about Jane 4, 2019 vid
certified mail by. the U9. Postal Service and same was dclivered to said defendant
on or. about June 7, 2019 as evidenced fromthe annexed post officé-retinn récéipt
for Certified Mail Retiin Receipt Number 7018 1130: G001 3895 9299, a copy of

which is attached Aeteto as “Exhibit A”

  

 

 

 

mage ae ~

= oe Soucek

Printed oe

LEE

Bar eit Z8S 1D Number

3:19-cv-00430-BAJ-EWD = Document 1-1 07/02/19 Page 1 of2.

EXHIBIT
1
jun, 23, 20°9 7:33AM GORDON MCKERNAR A P97
Case. 3:19-cv-00430- BAJ- EWD~ “Document “T “1 7102/19° Babe 2 of2)

  

 

         

x Attach dita oard tothe back 6

aron hertrontif specs nei

 

 

 

 

 

: “igi i ce s

9580-9402 4578, e278: 48h i 8,

  
 

 

 

 

 

 

 

 

 

 

FOB bb30 BOWL B55 Weaa

 

 

 

 
